Citation Nr: 1820169	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-31 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right hip condition, to include as secondary to service-connected low back condition.  
 
2.  Entitlement to service connection for right knee arthritis, to include as secondary to service-connected low back condition.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney at Law


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army National Guard from February 1973 to February 1974, and in the Army from August 1990 to May 1991 and from June 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from March 2013 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

Briefly, the Board notes that during the pendency of the present appeal, the RO also certified to the Board the Veteran's claim of service connection for right eye glaucoma in March 2018.  However, the Veteran requested a Travel Board hearing for that appeal in his July 2017 VA Form 9.  As the Veteran has not yet been scheduled for said hearing, the Board will address the claim of service connection for right eye glaucoma in a separate decision, after a hearing on that appeal has been held.  


REMAND

Regretting further delay, the Board finds additional development is necessary before adjudicating the Veteran's claims.  

The Veteran claims entitlement to service connection for right hip and right knee arthritis, which he asserted were incurred in service.  However, the RO has not afforded the Veteran VA examinations for either of these conditions.  

The Board notes VA must provide a medical examination or obtain medical opinion when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, a review of VA treatment records reveals the Veteran has been diagnosed with bilateral knee arthritis, as well as osteoarthritic changes of the right hip.  See CAPRI Rec., rec'd June 2017, pp. 53, 74, 78, 94.  Regarding an in-service event or injury, the Veteran testified that as a commander in Iraq in 2006 and 2007 he was required to jump from helicopters.  See May 2017 Hr'g Tr. at 2, 11.  Specifically, he stated he hurt his right hip when the helicopter was hit a couple of times during a mission and he had to jump out of the helicopter quickly when it landed.  Id at 4.  The Veteran also testified he sought treatment for his hip and knee while in service but was given Tylenol for the pain as his location did not have a hospital where he could be treated.  Id. at 5.  However, he also testified he sought treatment at VA when he returned from Iraq and was diagnosed with arthritis of the hip and knees.  Id. at 8, 11.  Additionally, the Veteran stated one his physicians believed the Veteran's hip and knee conditions could be related to his service-connected back problems.  Id. at 12.  The Veteran testified he would procure a nexus opinion from his physician after his hearing.  Subsequently, the Veteran submitted an opinion from Dr. D.D. and Dr. D.D. indicated that he did not have enough information to provide an opinion regarding the Veteran's hip and knee condition.  See Med. Treatment Rec., rec'd September 2017, p.4.  

Given the foregoing evidence, the Board finds a remand is warranted to obtain medical examinations and opinions regarding the nature and etiology of the Veteran's right hip and right knee conditions.  
Regarding the Veteran's TDIU claim, this issue is inextricably intertwined with the other issues on appeal and, thus, must also be remanded.  See May 2017 Hr'g Tr. at 18; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Additionally, the Veteran testified at his hearing that he has received Social Security Disability benefits since 2012.  However, the RO has failed to procure these records.  Thus, on remand, these records must be obtained and considered in the adjudication of the claims. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include records from the Social Security Administration.  If the records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  The Veteran should be afforded a VA examination by an examiner of sufficient experience or expertise to assess the nature and etiology of any right hip condition.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the right hip condition originated in service or is otherwise etiologically related to service, to specifically include the Veteran's reports of jumping out of helicopters with heavy backpacks, and the report of his helicopter being hit while on mission and having to jump quickly out of the helicopter. 

Additionally, the examiner must also opine as to whether it is as likely as not (i.e., at least 50 percent probable) that the right hip condition is etiologically related to the Veteran's service-connected back conditions or tibia fracture. 

The examiner must also opine as to whether it is as likely as not (i.e., at least 50 percent probable) that the Veteran's service-connected back disability or tibia fracture aggravated the right hip condition beyond its natural progression. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

In proffering the opinion, the examiner should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  The Veteran should be afforded a VA examination by an examiner of sufficient experience or expertise to assess the nature and etiology of his right knee condition.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the right knee condition originated in service or is otherwise etiologically related to service, to specifically include the Veteran's reports of jumping out of helicopters with heavy backpacks, and the report of his helicopter being hit while on mission and having to jump quickly out of the helicopter. 

Additionally, the examiner must also opine as to whether it is as likely as not (i.e., at least 50 percent probable) that the right knee condition is etiologically related to the Veteran's service-connected back conditions or tibia fracture. 

The examiner must also opine as to whether it is as likely as not (i.e., at least 50 percent probable) that the Veteran's service-connected back disability or tibia fracture aggravated the right knee condition beyond its natural progression. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

In proffering the opinion, the examiner should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  Then, readjudicate the issues on appeal and determine whether the Veteran is entitled to a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




